Citation Nr: 0801433	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942, 
was in no casualty status from May 1942 to June 1942, was 
missing in May 1942 and from July 1942 to March 1945, had 
recognized Philippine Guerilla service from March 1945 to May 
1945, and had service with the regular Philippine Army from 
May 1945 to April 1946.  The appellant seeks surviving spouse  
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In July 
2007, the appellant testified before the Board at a hearing 
that was held at the RO.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
atherosclerotic heart disease, hypertension, atrial 
fibrillation, and cardiorespiratory arrest, from which he 
died in June 1995.  These conditions were not caused by any 
incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  "[A] veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in June 1995.  A June 1995 death certificate 
listed his immediate cause of death as cardiopulmonary 
arrest, due to or as a consequence of coronary 
atherosclerotic heart disease.  Atrial fibrillation was 
listed as a significant condition contributing to death.

The veteran was not service-connected for any disability 
prior to his death.  The appellant asserts that the veteran 
developed atherosclerotic heart disease during active 
service.  In support of this assertion, she points to a 
February 1946 report of examination prior to separation from 
service which purports to show that the veteran was diagnosed 
with atherosclerotic heart disease at the time of his 
separation from service, and a March 1946 certification of 
medical treatment which purports to show that the veteran was 
hospitalized from April 1, 1945, to May 9, 1945, for the 
treatment of a myocardial infarction and atherosclerotic 
heart disease.  She additionally points to an undated 
affidavit in which A. Nery Cruz avers both that he served 
with the veteran during World War II, and knew him to have 
atherosclerotic heart disease at that time, and that he 
treated the veteran for atherosclerotic heart disease in 
1947, after his discharge from service, and in which he 
concludes that the veteran's atherosclerotic heart disease 
was related to his World War II service.  The appellant 
contends that because the veteran's coronary disease had its 
clinical onset during his period of active service that she 
is therefore entitled to service connection for the cause of 
his death.  

The veteran's official service records obtained from the 
National Personnel Records Center (NPRC), however, do not 
show that he developed coronary artery disease or any other 
cardiovascular problem during service.  Indeed, the service 
records obtained from the NPRC show that the veteran 
underwent examination prior to separation from service in 
March 1946, rather than in February 1946, and that at the 
time of his examination, he was found to have no 
cardiovascular abnormalities.  Additionally, the March 1946 
report of examination is hand-written, whereas the one 
submitted by the appellant is type-written.  The March 1946 
separation examination received from NPRC gives the veteran's 
age as 28 and his permanent mailing address as Tigbauan, 
Iloilo.  The February 1946 form submitted by the claimant 
lists the veteran's age as 30 and his permanent mailing 
address as Jordan Guimaras.  The evidence of record shows 
that the veteran's birth date was February 24, 1918.  Thus at 
the time of the March 1946 examination, he would have been 28 
years of age.  At the February 28, 1946, separation 
examination submitted by the appellant, he would have been 28 
years of age, while the form gives the age as 30.  Therefore, 
the Board finds that form, submitted by the appellant, to be 
inconsistent with the remainder of the evidence of record and 
unreliable as evidence.  Given the clear discrepancies in the 
documents submitted by the appellant in support of her claim 
and those obtained from the NPRC, the Board finds that the 
records obtained from the NPRC are the more probative, given 
their official source and nature.  Accordingly, the Board 
finds no evidence demonstrating that the veteran developed 
atherosclerotic heart disease in service.  

In evaluating whether entitlement to service connection for 
the cause of the veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
cardiovascular disease until 1989, 43 years after separation 
from service, when the veteran was first seen for chest pain.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death on a presumptive basis is not 
warranted because cardiovascular disease was not shown within 
the applicable presumptive period following his separation 
from service.  See 38 C.F.R. § 3.309.  The Board now turns to 
the issue of whether service connection for the cause of the 
veteran's death is warranted on a direct basis.

Post-service clinical records demonstrate that the veteran 
first sought clinical treatment for chest pain in July 1989.  
ECG examination at that time was within normal limits.  He 
was next seen in January 1992 for follow up evaluation.  In 
December 1994, he again sought clinical treatment for chest 
pain and back pain.  ECG examination at that time revealed 
nonspecific changes.  In June 1995, he complained of chest 
pain and shortness of breath.  ECG examination at that time 
revealed acute injury.  He was admitted to the hospital and 
passed away four days after his admission.  At no time did 
any treating provider relate the veteran's cardiovascular 
problems to his period of active service.  

The veteran's official service records do not show that he 
developed heart disease during service, nor is there medical 
evidence of such diseases for more than 43 years after 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, there is no competent evidence 
establishing a direct medical nexus between military service 
and the veteran's cardiovascular disease.

The Board has considered the appellant's assertions that the 
veteran's cardiovascular disease had its clinical onset 
during his period of active military service.  There is no 
probative evidence, however, which demonstrates the clinical 
onset of cardiovascular disease in service.  Additionally, 
the appellant, as a layperson, is not competent to give a 
diagnosis or medical opinion on the etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  

The evidence demonstrates that the veteran's fatal 
cardiovascular disease developed many years after service, 
and was not caused by any incident of service.  There is no 
competent medical evidence which relates the veteran's cause 
of death to his service.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July and November 2005; 
and a rating decision in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
statement of the case.

All available, relevant, identified evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
Thus VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


